Citation Nr: 1434814	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-21 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of heat stroke and sun poisoning. 

2.  Entitlement to service connection for residuals of cervical whiplash.

3.  Entitlement to service connection for spinal nerve damage, claimed as due to blunt force trauma during service.

4.  Entitlement to service connection for temporomandibular joint disorder (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and R.K.


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990 with subsequent service in the Navy Reserves and Army National Guard. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In October 2009, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In September 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of these hearings are associated with the record.  In May 2012, the Board remanded this case.

The issues of entitlement to service connection for cervical whiplash, spinal nerve damage, and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have residuals of inservice heat stroke or sun poisoning.


CONCLUSION OF LAW

Residuals of inservice heat stroke or sun poisoning were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an August 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Board specifically remanded this case to obtain additional STRS, additional post-service medical records, and a VA examination.  On remand, these actions were completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

The Veteran was provided the requested VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability resulting from disease or injury incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT) to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§  101(24), 106.

Reserve and National Guard service generally means ADT and IDT.  ADT is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of IDT during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).

Generally, an individual who has only Reserve or National Guard service (ADT or IDT with no active duty) is not a veteran as legally defined.  In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307, applicable to active duty, would not apply to ADT or IDT.  38 U.S.C.A. §§ 1111, 1112, 1137; 38 C.F.R. § 3.307.

Thus, service connection on a presumptive basis is not available where the only service performed is ADT or IDT.  See Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran asserts that she is entitled to service connection for residuals of heat stroke and sun poisoning that occurred during service.  She asserts that she first suffered such condition while in boot camp in Orlando, Florida.  Thereafter, the Veteran maintains, and National Guard treatment records confirm, that she suffered a 1st degree sunburn on 20 percent of her body which was diagnosed as possible sun poisoning and heat intolerance while on active duty during National Guard service in Panama.  The Veteran asserts that she currently suffers from residuals of heat stroke during service to include heat intolerance.  Post-service VA treatment records show a history of heat stroke, but since there were no specific residuals identified as being due to the heat stroke/sun poisoning, the Board remanded this case for an examination and opinion which was conducted in May 2012.  

At the time of that examination, the examiner reviewed the record, including the pertinent inservice findings, and examined the Veteran.  The examiner indicated that the Veteran's current complaints of heat intolerance and a decrease in perspiring were totally subjective and could not be substantiated without resorting to mere speculation.  However, the examiner noted that heat stroke leads only rarely to permanent neurological deficits and stated that the convalescence had been complete.  She concluded that there were no current diagnoses in this case.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis. 

The Court recently held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  As discussed, the examiner in this case noted that it would be speculation to substantiate the Veteran's complaints, but nevertheless did ultimately provide a definitive opinion with rationale.  

The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran is competent in this case to report symptoms, but nothing in the record demonstrated that she has received any special training or acquired any medical expertise in evaluating and determining causal connections for the claimed conditions.  Therefore, the medical expert opinion is more probative regarding the medical questions in this case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board has found that the VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is certainly competent to report experiencing heat intolerance and a decreased perspiration response, but she is not competent to ascribe these symptoms to a particular diagnosis or, in turn, relate it to her military service, especially when, as here, there is countervailing medical comment.  

Thus, the most probative evidence establishes there is no present disability.  Absent a current diagnosis, service connection is not warranted.


ORDER

Service connection for residuals of heat stroke and sun poisoning is denied.


REMAND

Following the Board's May 2012 remand, additional STRs were received.  The Veteran contends that she injured her neck and jaw in an August 1987 motor vehicle accident (MVA), and later when her jaw locked.  In addition, she asserts that she injured his spinal/pelvic area while aboard the U.S.S. PRAIRIE due to the movement of the ship when she would be thrown around.  The additional STRs reflect that prior to the 1987 MVA, the Veteran reported having a sore neck and lower jaw bone due to a soft tissue trauma to those areas in June 1986.  Sharp neck pain was noted in April 1987.  The MVA was subsequently documented on the separation examination which noted a resultant cervical whiplash, but there was no mention of current TMJ or cervical disability on examination.  The additional STRs also documented complaints of upper back pain in February 1986, pain in the lower quadrants in June 1986, abdominal pain in August 1986, right0sided abdominal and pelvic tenderness in August 1986 (believed to be related to gallstones), mid-lower abdominal pain in October 1986, and stomach cramps in February 1987.

As pointed out by the Veteran's representative, the Veteran has not been afforded a VA examination.  The exact nature and etiology of claimed cervical spine, TMJ, and spinal/pelvic/nerve injury has not been resolved.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine, TMJ, and spinal/pelvic disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  

The examiner should review the record prior to examination.  The examiner should specifically note the inservice findings of a sore neck and lower jaw bone due to a soft tissue trauma to those areas in June 1986; sharp neck pain was noted in April 1987, and that the separation examination which noted a whiplash injury from an August 1987 MVA.  

The examiner should also specifically note complaints of upper back pain in February 1986, pain in the lower quadrants in June 1986, abdominal pain in August 1986, right0sided abdominal and pelvic tenderness in August 1986 (believed to be related to gallstones), mid-lower abdominal pain in October 1986, and stomach cramps in February 1987, as well as numerous records dated thereafter which noted abdominal/pelvic pain and that a spinal cord stimulator was implanted due to nerve damage in 2002.

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current cervical spine and TMJ had its clinical onset during service or is related to any in-service disease, event, or injury, to include the 1986 soft tissue injury and the 1987 MVA.  

The examiner should resolve what exact disability exists, if possible, with regard to the claimed spinal/pelvic/nerve condition.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current spinal/pelvic/nerve disability had its clinical onset during service or is related to any in-service disease, event, or injury.  .  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


